Citation Nr: 1822245	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound.

2.  Entitlement to an initial rating higher than 30 percent for migraine headaches, from December 3, 2003 to April 8, 2013, and a rating higher than 50 percent thereafter.

3.  Entitlement to an initial rating higher than 10 percent for vertigo, from December 3, 2003 to April 8, 2013, and a rating higher than 30 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The moving party was a Veteran who served on active duty from January 1961 to December 1963.   He died in March 2018.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  August 2013 and January 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran asserted that he intended to appeal the claims for increased ratings for migraine headaches and vertigo, as listed on the June 7, 2016 Statement of the Case, and the Board took testimony on those two issues.  

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that timely filing of a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).   Here, because the Board addressed and took testimony on the claims for increased ratings for migraine headaches and vertigo, any issue as to the timeliness of the substantive appeal on these issues has been waived, and these issues are before the Board.  See also 38 C.F.R. § 19.35 (2017) (certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue).

In contrast, a June 7, 2016 rating decision granted service connection for hearing impairment and assigned an initial rating of 40 percent, effective April 8, 2013.  The June 7, 2016 Statement of the Case also listed the claim for an increased rating for hearing impairment, although no appeal had been initiated concerning that claim.  When the Veteran testified before the Board in January 2018, the procedural posture at that time was unclear and the Board provisionally accepted testimony pertaining to the claim for an increased rating for hearing impairment (so the Veteran would not have to come in again).  However, close inspection of the record reflects that this issue has not been appealed and is not on appeal within the Board's jurisdiction.  

During the pendency of this appeal the Veteran filed a claim for a TDIU. See VA Form 21-8940, January 2018.  The Board will take jurisdiction of the issue of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).


FINDING OF FACT

In March 2018 the Board was notified that the Veteran died in March 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a) (West 2012); 38 C.F.R. 
 § 20.1302 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. 
§ 3.1010 (b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010 (a)(2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2017).

ORDER

The appeal is dismissed.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


